DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/21 was considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Fig. 2 has element 205 which does not appear to be recited in the specification.  Similarly, Fig. 7 has element 750 which does not appear to be recited in the specification.  
Appropriate correction is required.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  Claims 6 and 8, line 1 have “Further” which should be “further”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaunarajs (US 3,997,972) in view of Dongdong (CN101007481A, machine translation enclosed).	Regarding claim 1, Jaunarajs discloses a writing apparatus, for recording user biometric information, comprising (Fig. 1, col. 1, line 12, writing device records users handwriting as biometric information):	a writing tip, the writing tip comprising a first material section (Fig. 1, col. 2, lines 14-15, writing tip 17 formed of any suitable material such as graphite);	a motor, the writing tip attached to the motor, the motor configured to rotate the writing tip around its longitudinal axis (Fig. 1, col. 1, line 44 to col. 2, line 25, writing tip 17 is attached via connection 18 to shaft 11a of motor 11 for rotating about center axis of shaft 11a);	an internal power source, the internal power source configured to power the motor (Fig. 1, col. 1, lines 46-47, battery 12 powers motor 11); 	an on/off mechanism, the on/off mechanism configured to turn on and off the writing apparatus (Fig. 1, col. 1, slide switch 15); and	a tubular housing configured to house the writing tip, the motor, the internal power source and the on/off mechanism (Fig. 1, col. 1, lines 46-68, barrel 10 houses the writing tip, motor, internal power source, and on/off mechanism). 	Jaunarajs does not explicitly disclose the writing tip formed of a second material section.	Dongdong discloses forming a metal writing tip formed of aluminum-tin alloy (Machine translation, page 1, claim 8, Fig. 3, nib 12, page 2, last sentence).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the writing tip of Jaunarajs with the metal writing tip of Dongdong for the purpose of providing a tip having good writing quality (Dongdong, page 2, lines 26-27).
	Regarding claim 2, Jaunarajs as modified by Dongdong discloses the writing apparatus of Claim 1, wherein the first material section comprises a first metal alloy and the second material section comprises a second metal alloy (Dongdong, Fig. 3, nib 12, first metal alloy is lead and the second metal alloy is aluminum).	The motivation is the same as in claim 1.
	Regarding claim 5, Jaunarajs as modified by Dongdong discloses the writing apparatus of Claim 2, wherein the first metal alloy comprises 14Attorney Docket No. 210600001SSprimarily lead and the second metal alloy comprises primarily aluminum (Dongdong, Fig. 3, nib 12, first metal alloy is lead and the second metal alloy is aluminum).	The motivation is the same as in claim 1.
	Regarding claim 7, Jaunarajs as modified by Dongdong discloses the writing apparatus of Claim 1, wherein the on/off mechanism may be a mechanical switch, a thermal switch, a rotational switch, a conductive switch, an inductive switch, and a light sensitive switch, an electrical switch or any combinations thereof (Jaunarajs, Fig. 1, col. 1, line 49, slide switch 15 is an electrical/mechanical switch).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaunarajs in view of Dongdong as applied to claims 1-2, 5, and 7, and further in view of Nichols (US 2,140,966).	Regarding claim 6, Jaunarajs as modified by Dongdong discloses the writing apparatus of Claim 1, but does not explicitly disclose Further comprising: a bearing washer, the bearing washer placed between the writing tip and the tubular housing.	Nichols discloses using a bearing washer (Fig. 2, bearing washer 32) placed between a motor (rotors 29) and a writing tip (at end of shaft 26).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the writing apparatus of Jaunarajs and Dongdong to have a bearing washer, the bearing washer placed between the writing tip and the tubular housing, such as taught by Nichols, for the purpose of accommodating thrust by the motor.
Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



	/JOSEPH P FOX/           Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694